 1

 2
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT

 3                                                              EASTERN DISTRICT OF WASHINGTON



                                                                 Oct 04, 2019
 4                                                                   SEAN F. MCAVOY, CLERK



 5                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 6

 7
      JANET STONE, on her own behalf
 8    and on the behalf of all others            NO: 2:19-CV-167-RMP
      similarly situated,
 9                                               ORDER OF DISMISSAL WITH
                                   Plaintiff,    PREJUDICE
10
            v.
11
      ASPEN DENTAL MANAGEMENT,
12    INC., a foreign corporation; and
      ADAM MILESKI, DDS, PLLC, a
13    Washington corporation,

14                                 Defendants.

15

16         BEFORE THE COURT is Plaintiff’s Notice of Voluntary Dismissal, ECF No.

17   26. Having reviewed the Notice and the record, the Court finds good cause to

18   approve dismissal. Accordingly, IT IS HEREBY ORDERED:

19         1. Plaintiff’s Notice of Voluntary Dismissal, ECF No. 26, is ACCEPTED.

20         2. Plaintiff’s individual claims are dismissed with prejudice and without

21               fees or costs to any party.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         3. Plaintiff’s claims asserted on behalf of a putative class are dismissed

 2            without prejudice and without fees or costs to any party.

 3         4. All pending motions, if any, are DENIED AS MOOT.

 4         5. All scheduled court hearings, if any, are STRICKEN.

 5         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 6   Order, enter judgment of dismissal with prejudice of Plaintiff’s individual claims

 7   and without prejudice of Plaintiff’s putative class claims, provide copies to counsel,

 8   and close this case.

 9         DATED October 4, 2019.

10
                                                 s/ Rosanna Malouf Peterson
11                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
